DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 08/09/2021, have been entered and made of record. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. See the reasons set forth below.
Applicant states, “Eim does not teach that a position of a selected holographic object is changed within the three-dimensional space based on the movement of the crown, wherein direction of movement of the selected holographic object corresponds to the direction of rotation of the crown and wherein speed of the movement of the selected holographic object corresponds to the rotational speed of the crown.”
In response to Applicant’s argument, “Eim does not teach or disclose …, wherein the crown of the watch is a ring circumferentially surrounding a display unit of the watch device”, see the rejection sets forth below.
	In response, the Examiner respectfully disagrees. In paragraph 0136 Eim discloses a user may select one of a plurality of images to display them on the display unit. The display unit may employ a stereoscopic display unit for displaying stereoscopic images, auto-stereoscopic scheme or a holographic scheme (see paragraphs 0075-0076). In paragraph 0188 Eim discloses a sensing unit senses a rotation speed as well as a rotation range of the crown and based on that it forms a 
In view of the above, the Examiner believes that the claimed invention does in fact read on the cited references for at least the reasons discussed above and as stated in the detail Office Action as follows.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eim et al. (US PG PUB 2016/0327911 hereinafter referred as Eim) in view of chi et al. (US PG PUB .  
Regarding claim 1, Eim discloses a method for controlling movement of holographic objects, the method comprising:
providing wireless communication between a mobile device having a holography module and a watch device having one or more sensors, the watch device being worn by a user (see paragraphs 0038 and 0043 wireless communication; see also paragraph 0076);
outputting, by the holography module of the mobile device, one or more holographic objects in three-dimensional space (see figure 1A and paragraph 0076);
detecting user’s selection of one of the holographic objects (see paragraph 0136);
detecting, by the watch device, direction of rotation of a crown of the watch device and measuring rotational speed of the crown of the watch by the watch device (see paragraphs 0138-0140 and 0188));
transmitting, by the watch device to the holography module of the mobile device, the direction of rotation of the crown and the rotational speed of the crown (see paragraphs 0188 and 0190-0192; see also paragraphs 0037-0038 and 0051); and
changing position of the selected holographic object, by the holography module of the mobile device, within the three-dimensional space by moving the selected holographic object, wherein direction of movement of the selected holographic object corresponds to the direction of rotation of the crown and wherein speed of the movement of the selected holographic object corresponds to the rotational speed of the crown (see figures 3A and 10 and paragraphs 0193-0197 and 0202 change the arrangement of images based on the rotation of the crown; see also the response above).

	In the same field of endeavor Chi discloses a physically separated watch device and a mobile device (see figure 3 watch type device with component 156 and mobile device 100; see the mobile device as shown in figure 1A; a holographic image outputted on display unit 151; see also paragraph 0144 and the response above).
Therefore in light of the teaching in Chi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eim by specifically providing a watch device separate from another device in order to perform projector function and to provide interconnecting launch screens between two terminals. 
	Claim 1 further differs from the combination of Eim and Chi in that the claim further required the crown of the watch is a ring circumferentially surrounding a display unit of the watch device.
In the same field of endeavor Park discloses a method of recognizing rotation of a rotating body.  See figure 4A, unit 422 and col. 14 lines 32-55 where Park discloses the rotating body may be installed on a lower surface, an upper surface and a lateral surface of the main body. For example the rotating body may be disposed at a bezel part surrounding the edge of the display disposed on the upper surface of the main body. See also claim 4 where Park recites the rotary unit includes a crown or a wheel structure surrounding the display.
Therefore in light of the teaching in Park it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination and to design a crown that surrounds the display unit in order to provide users a crown unit which has different shape and design and also has a location adjacent to the display.

Regarding claim 3, Eim discloses relation between the rotational speed of the crown and the speed of the movement of the selected holographic object is predefined by the user (see paragraphs 0106 and 0179).
Regarding claim 4, Eim discloses detecting, by the one or more sensors of the watch device, pressure applied to the crown of the watch and communicating the pressure applied to the holography module (see paragraph 0115).
Regarding claim 5, Eim discloses the pressure applied indicates an axis within the three-dimensional space along which the selected holographic object is desired to be moved (see paragraphs 0114-0115).
Regarding claim 6, Eim discloses the direction of rotation of the crown indicates a change in orientation of the selected holographic object within the three-dimensional space (see paragraphs 0076 and 0190-0192).
Regarding claim 7, Eim discloses detecting the user’s selection of one of the holographic objects further comprises: detecting user’s finger direction; extrapolating the detected direction within the three-dimensional space until an intersection with one of the one or more outputted holographic objects found; and identifying the user’s selection based on the intersection within the three-dimensional space (see paragraphs 0076-0080).
Regarding claim 8, the limitation of claim 8 can be found in claim 1 above. Therefore claim 8 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also figure 1A.
Claims 9-14 are rejected for the same reasons as discussed in claims 2-7 respectively above.

Claims 16-20 are rejected for the same reasons as discussed in claims 2-6 respectively above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        December 3, 2021